—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered December 10, 1992, convicting him of criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that the stolen vehicle that the defendant was convicted of possessing was worth more than $100 is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Balletta, Rosenblatt and Miller, JJ., concur.